       Case 1:19-cv-08758-VSB-KHP Document 26 Filed 03/01/21 Page 1 of 1

                            OUIMETTE, GOLDSTEIN & ANDREWS, LLP
                                          Attorneys At Law                   USDCSDNY
  John A. Lindholm,Jr.                  100 Crystal Run Road
  Louis M. Dauerer                            Suite 11 2                     DOCUMENT
  Edie A. Adams                        Middletown , NY 10941
  Scott R. Goldstein
                                                                             ELECTRONICALLY FILED
  Paul A. Lahey                       Telephone: (845)692-2 272              DOC#:_ _ _ _ _ _ __
  Eva M. Panehyshy n                   Facsimile: (845)692-2 032                        03/01/2021
  Jaime A. Adames                                                            DATE FILED:_ __ __
  Jacqueline L. Hcubach                Attorney Code: R500737




                                       February 26, 2021

Honorab le Judge Katharine Parker                    The Clerk of Court is directed to mark the
United States Magistrate Judge                       motion ECF #25 as granted. The the document
                                                     ECF #24 has been deleted by Chambers.
        Re:     Gallaghe r, Mark
                                                                   APPLICATION GRANTED
                19-cv-08 758
                SS No.: 118-54-4 189
                                                                    ~f/(J~
Dear Honorab le Katharine Parker:                                  Hon. Katharine H. Parker, U.S.M.J.
                                                                                           03/01/2021
        I am writing to the Courts to represen t that I inadvertently filed a Brief with the Court
today, February 26, 2021. I respectfully request the Brief be stricken from the docket and the
parties will follow the Joint Stipulation Process as set forth in ECF # 10.

       I have conferen ced this with the Counsel for the Agency and they have consented to my
request. I will submit further documen ts per the Scheduling Order for this Social Security Case.

        Thank you for your time and consideration in this matter.

                                             Very truly yours,

                                             OUIMETTE, GOLDSTEIN & ANDREWS, LLP



                                             By:- - -
                                                               Scott Goldstein

SG/pw
